Citation Nr: 1118213	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to a disability rating higher than 20 percent for the service-connected bilateral hearing loss.

2.  Entitlement to higher initial ratings for the service-connected depression, rated 10 percent prior to August 23, 2010, and 70 percent since August 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to June 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased rating from 0 percent to 20 percent for the Veteran's already service-connected bilateral hearing loss, effective October 11, 2007; granted service connection and assigned an initial 10 percent rating for depression, effective October 11, 2007; and denied entitlement to a TDIU.

In August 2010 the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  Following that development, the RO issued a March 2011 rating decision in which it granted an increased rating from 10 percent to 70 percent for the Veteran's depression, but only effective from August 23, 2010.  

The RO also granted a TDIU from August 23, 2010.  Since the Veteran did not appeal the effective date of the TDIU, the issue is not currently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  Although a February 2011 supplemental statement of the case inadvertently listed the issue of entitlement to a TDIU prior to August 23, 2010, the Veteran's representative submitted an April 2011 Post-Remand Brief explaining that the Veteran had not expressed disagreement with the effective date of the award of TDIU.  Accordingly, the effective date for the TDIU award is not before the Board at this time. 

Unfortunately, the case must once again be remanded to the RO, via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

Another remand is required due to noncompliance with the August 2010 remand directives in which the AMC was instructed to obtain outstanding private treatment records from two different health care providers.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

The August 2010 remand instructed that, after obtaining any required releases, all treatment records from P. Goldbetter, LCSW, and R. Bregman, M.D., should be obtained and associated with the claims file.  An August 2010 letter from the AMC requested that the Veteran "complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that we can obtain treatment information."

In response, the Veteran returned only one VA Form 21-4142 for Dr. Bregman.  In an August 2010 letter, Dr. Bregman stated that the Veteran "has been a patient for several years and, therefore his medical records in this office are voluminous."  Dr. Bregman then summarized some of the findings concerning the Veteran's hearing loss and depression, but did not send the actual treatment records as requested by the Board.  While Dr. Bregman's summary is helpful, it does not comply with the Board's August 2010 remand directive that the actual treatment records be obtained and associated with the claims file.  Stegall, 11 Vet. App. at 270.  

Therefore the RO/AMC should again request all treatment records from Dr. Bregman.  And since another remand is required, the Veteran should also be given another opportunity to submit a VA Form 21-4142 for P. Goldbetter, LCSW, so that her treatment records can be obtained as well.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(1) (2010); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist includes obtaining private records to which a reference has been made.).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for P. Goldbetter, LCSW.  With this consent form, as well the consent form already obtained for Dr. Bregman, please obtain all outstanding treatment records from Dr. Bregman and P. Goldbetter that have been identified by the Veteran as pertinent to his claims on appeal.  If any requested records are unavailable or the search for any such records otherwise yields negative results and further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  Then readjudicate the Veteran's claims in light of the additional evidence.  If either claim is not granted to his satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



